Citation Nr: 0930771	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gastritis.  

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for degenerative 
arthritis of the right knee.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

The Veteran's appeal was previously before the Board in 
August 2004, December 2005, and October 2006 when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

The issue of entitlement to service connection for 
degenerative arthritis of the right knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The Veteran does not have gastritis.  

2.  The Veteran's migraines clearly and unmistakably pre-
existed service and underwent no increase in underlying 
disability in service.



CONCLUSIONS OF LAW

1.  Service connection for gastritis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Migraines were not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2002 the RO notified the 
Veteran of the evidence needed to substantiate her claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  Nonetheless, the Veteran received 
this notice in an October 2006 letter.

The Veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by an October 2006 letter.  

There was a timing deficiency in that the October 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in a supplemental statement of the case issued in July 2009.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to her claims in March 2006.  Addendum medical opinions were 
also procured in February 2008 and June 2009.  

The March 2006 VA digestive examination report included a 
notation that X-rays and barium studies had been ordered by 
the VA examiner.  However, no such reports are associated 
with the claims folder.  In a February 2008 addendum, the 
examiner noted that his diagnosis of gastritis at the March 
2006 examination was not based on imaging results, and there 
is no indication that such radiological studies were ever 
performed.  In response to the Board's October 2006 remand, 
additional records of treatment at the Baltimore VA Medical 
Center (VAMC) were requested, but no X-ray or barium study 
reports performed in conjunction with the March 2006 VA 
examination were submitted.  As the record contains no 
evidence that the tests ordered by the March 2006 VA examiner 
were ever performed, the Board finds that further efforts to 
obtain such records would be fruitless.  

It appears that only a limited number of service medical 
records were received from the service department.  The 
Veteran reported in January 2000 that she had enclosed all 
pertinent treatment records and the claims folder does 
contain fairly extensive service treatment records.  She has 
not reported that there are missing records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  Barr 
v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Gastritis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for gastritis, the Board 
finds that evidence of record is against a finding that there 
is a current disease or disability. 

Service treatment records show that the Veteran was diagnosed 
with gastritis in August 1994 after complaints of vomiting 
and diarrhea.  The examination for separation in August 1998 
shows that the Veteran's abdomen was found to be normal and 
no history of gastrointestinal problems was reported.  

Upon VA examination in March 2006, the Veteran reported 
severe abdominal pain and flatulence during active service 
with symptoms lasting 8 to 12 months.  She had no current 
symptoms, and the physical examination was normal.  Gastritis 
was diagnosed with no related problems.  

A February 2008 addendum from the March 2006 VA examiner 
noted that the Veteran had no evidence of gastritis upon 
examination and therefore did not have active gastritis.  

While service treatment records note a diagnosis of 
gastritis, to be present as a current disability, the claimed 
condition must be shown at the time of the claim, as opposed 
to some time in the distant past.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  The finding of gastritis during 
service in 1994 cannot serve to establish the presence of a 
current disability since the current claim was not received 
until March 2002.  The March 2006 VA examiner in the February 
2008 addendum report concluded that the Veteran did not have 
active gastritis.  

The Veteran reported in March 2002 that she had experienced 
continuous symptoms of gastritis since 1991 with current 
complaints of constipation; the post-service medical evidence 
is negative for complaints or treatment for gastritis. 
Furthermore, the March 2006 VA examination demonstrated that 
the Veteran was not experiencing continuous symptoms inasmuch 
as she denied any current symptoms of gastritis.  

The Veteran is competent to report her symptoms, but it would 
require medical expertise to attribute those symptoms to 
gastritis or another gastrointestinal disability.  No 
competent medical professional has provided such an 
attribution.  Hence, the record shows the Veteran's report of 
symptoms without an underlying disease or disability.  The 
Veteran's subjective report of constipation or gastric pain 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  There is no competent 
evidence since service demonstrating active gastritis or 
another current gastrointestinal disease or disability.  
Absent such evidence the necessary element for service 
connection of a current disability is not shown.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Migraines

Service treatment records show that the Veteran was diagnosed 
with migraines in November 1992 after a reporting a three day 
history of headache.  While the Veteran complained of 
headaches at other times during service, these were 
attributed to other conditions, such as menstrual cramps and 
a neck strain.  The separation examination in August 1998 
yielded no findings of migraines.  In the report of medical 
history completed in August 1998 the Veteran reported that 
she had experienced a head injury after a motor vehicle 
accident in 1996, but indicated that she had never had 
frequent or severe headaches. 

Upon VA examination in March 2006, the Veteran reported that 
she began having migraines during nursing school (the year 
was not specified) that increased for a time during active 
duty service after a motor vehicle accident.  The headaches 
then subsided, but shortly after her discharge in 1998, 
migraines had increased in number during a time of stress.  
Currently, the frequency and severity of the migraines had 
decreased and she experienced approximately 10 per year each 
lasting for about an hour.  The diagnosis was migraines, 
occurring less than once per month, beginning while the 
Veteran was in nursing school.  The examiner concluded that 
it was less likely than not that the Veteran's migraines were 
caused or aggravated by active duty service.  The examiner 
cited the fact that the migraines had improved since the 
"time of her immediate discharge."

In a June 2009 addendum, the VA examiner reiterated that the 
Veteran's migraines were not caused or aggravated as a result 
of active duty service.  The examiner noted that migraines 
had existed prior to, during and since discharge from 
service.  This medical opinion was based on review of the 
Veteran's history of migraines, including review of service 
and post-service medical records.  

A veteran will be considered to have been in sound condition 
when examined for service except as to defects noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As there is evidence that the Veteran's migraines pre-existed 
service, the Board must determine whether the presumption of 
soundness applies to the Veteran's claim, and if so, whether 
it has been rebutted by the evidence of record.  

The record contains no report of examination for service 
entrance.  Hence, the presumption of soundness is for 
application.  The evidence of pre-existence consists of the 
Veteran's report of symptoms prior to service and the VA 
examiner's opinion, after considering the Veteran's reports, 
that migraines did exist prior to service.

The Veteran is competent to report pre-service symptoms.  
3.304(b)(1); cf Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(Veteran not competent to report a pre-service diagnosis); 
Crowe v. Brown, 7 Vet. App. 238 (1995).  

Since there is no opinion against a finding that the 
disability pre-existed service, and that finding is 
consistent with the Veteran's report of her history; the 
evidence is clear and unmistakable that migraines pre-existed 
service.

The next question is whether the disability clearly and 
unmistakably was not aggravated in service.  

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

The service treatment records and the history provided by the 
Veteran report only intermittent flare-ups in symptomatology 
without an increase in the underlying disability.  The record 
actually suggests a decline or absence of symptomatology at 
the time of the Veteran's discharge from service.

The contemporaneous record shows that as late as a February 
2002 evaluation at the Baltimore VAMC, the Veteran denied a 
history of headaches.  Given the undisputed evidence of a 
decrease or absence of symptomatology at the time of service 
discharge, the absence of any evidence of sustained worsening 
in service, and the negative medical opinion; the evidence is 
clear and unmistakable that there was no aggravation of the 
pre-existing migraines in service. 

Service connection for a pre-existing disease or disability 
requires aggravation.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  As the evidence is clear and 
unmistakable that the disability was not aggravated in 
service, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for migraines is denied.


REMAND

In its October 2006 decision, the Board ordered that the 
claims folder should be returned to the VA examiner who 
conducted the Veteran's March 2006 VA examination of the 
right knee for the procurement of an medical opinion.  In its 
remand, the Board noted that the March 2006 VA examination 
report included a medical opinion stating that the Veteran's 
right knee degenerative arthritis was not secondary to her 
service-connected shin splints, but the examiner did not 
provide an opinion regarding the Veteran's claim for direct 
service connection.

In accordance with the Board's remand, the Veteran's claims 
folder was returned to the March 2006 VA examiner to procure 
a medical opinion addressing the Veteran's claim for direct 
service connection.  While a February 2008 addendum report 
was provided, the VA examiner merely repeated the same 
opinion provided in the March 2006 VA examination report, 
that is, that the Veteran's right knee degenerative arthritis 
was not secondary to her service-connected shin splints.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board regrets further delay in this case, but as the 
March 2006 VA examiner has still not provided a medical 
opinion that complies with the Board's October 2006 remand, 
the Board finds that the claim should be remanded and the 
Veteran should be provided another VA examination of her 
right knee with a different VA examiner.  This examiner 
should provide an opinion as to whether the Veteran's current 
right knee disability is directly related to her active duty 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the relationship 
between any current right knee condition 
and active duty service.  The examiner, 
who should be an examiner different from 
the March 2006 VA examiner, should review 
the claims folder and note such review in 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current right knee disability is 
related to active duty service, including 
the Veteran's complaint of right leg pain 
during service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms during active duty and such 
reports must be considered by the 
examiner.

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


